Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16559399 filed on 9/3/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of 4, 6-15 in the reply filed on 1/22/2021 is acknowledged.
Claims 7-8 require the limitation “filling medium” which is not disclosed in the elected species but is disclosed in non-elected species (i.e. species I). Accordingly, claims 7-8 are considered withdrawn from consideration.
Claim 15 requires the limitation “electrically insulating matrix” which is not disclosed in the elected species but is disclosed in non-elected species (i.e. species IX). Accordingly, claim 15 is considered withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 9 recites the limitation “at least one insulating layer” on line 3.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has been defined before and lacks proper antecedent basis.
Claim 13 recites the limitation “forming at least one opening in the at least one dielectric layer in registration with at least one pad” on line 3.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear what the relationship is between the opening and pad.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6, 9-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0155702).
Regarding independent claim 4, Chen teaches a method comprising:
forming a stack comprising at least one electrically conductive layer structure (Fig. 1F, element 116) and/or at least one electrically insulating layer structure (Fig. 1F, element 112); and  
providing a component (Fig. 1G, element 130) having one or more pads (Fig. 1G, paragraph 0026 discloses pads) and at least one dielectric layer (Fig. 1I, element 140), such that the at least one dielectric layer is arranged on at least one main surface of the component and at least partially covering one or more pads of the component.
Regarding claim 6, Chen teaches providing the stack with a cavity (Fig. 1F, element C1); closing at least part of a bottom of the cavity by a temporary carrier (Fig. 1F, element 120); and placing the component in the cavity so that at least one of the at least one dielectric layer is attached onto the temporary carrier (1I).
Regarding claim 9, Chen teaches placing a bottom of the component on a temporary carrier (Fig. 1F, element 120); embedding the component between the temporary carrier and at least one insulating layer structure (Fig. 1I).
Regarding claim 10, Chen teaches wherein the embedding comprises pressing the at least one insulating layer structure during the embedding (paragraph 0018, the device is disposed on the tape carrier which implies pressing, additionally the layers on top of the device in Figs. 1I-1o would naturally impart a pressing force).
Regarding claim 12, Chen teaches further comprising: wherein the at least one dielectric layer is a continuous layer (Fig. 1F).
Regarding claim 13, Chen teaches removing the temporary carrier (Figs. 1K-1K, paragraph 0021); forming at least one opening (Fig. 1G, element C1) in the at least one dielectric layer in registration with at least one pad.
Regarding claim 14, Chen teaches further comprising: connecting at least one further electrically insulating layer structure (Fig. 1O, element 150) and/or at least one further electrically conductive layer structure (Fig. 1O, element 160) to at least one of a top side and a bottom side of the stack.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0155702) in view of Fernandes et al. (US 2005/0028925).
Regarding claim 11, Chen teaches all of the limitations as discussed above.
Chen does not explicitly disclose comprising at least one of the following features: wherein the at Ieast one dielectric layer is in a fully cured state when arranged on the component; wherein the at least one dielectric layer is in an at least partially uncured state when arranged on the component.
	Before the effective filling date of the invention it was well known in the art to fully cure a core with the motivation to circuitized as shown by Fernandes et al. in paragraph 0016.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813